DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/1/21 has been entered.
3. Claims 19-23, 26-27 and 42-44 are pending.
Rejection Withdrawn

4. Applicants amendments and arguments necessitated the withdrawal of the rejection of claim(s) 19, 22, 23, 26 and 27 under 35 U.S.C. 102(a)(2) as being anticipated by Baca et al., (USPG No. 20090202533). However, it is reapplied with an evidentiary reference.
5. Applicants amendments and arguments necessitated the withdrawal of the rejection of claim(s) 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Baca et al., (USPG No. 20090202533) as applied to claims 19, 22, 23, 26 and 27 above, and in view of Ha et al.,( J Transl Med (2016) 14:39 pp.1-14) and Schmidt et al., (J. Allergy Clin. Immunol.(2000) 105, pp.673-82).
Claim Objections
6. Claim 43 recites “artherosclerosis” in lines 2 and 5. Appropriate correction required.
Claim Rejections - 35 USC § 112
7. The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7a. Claim 43 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 from which claim 43 depends recites that “the SMC-mediates disease does not affect an organ of the respiratory system”. However, claim 43 recites “pulmonary artery hypertension”, which involves organs of the respiratory system.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
8. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, 
9. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9a. Claims 19-23, 26, 27and 42-44 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baca et al., (USPG No. 20090202533, Pub Date Aug. 13, 2009) as evidenced by Bamias et al. (2015, Curr. Opin Gastroenterol. Vol. 31 (6): pop.471-466).
The reference teaches a method for Particular antagonists of IL-11 or IL-11R.alpha. include an IL-11 mutein and an antibody specific for IL-11 or specific for IL-11R.alpha. and a soluble IL-11R.alpha. or a functional part thereof. Such a part is functional in the sense that it can still inhibit IL-11-mediated signaling [0050]. This meets the partially limitation of claims 19 and 23. The "Th2-mediated disorders" includes Th2-mediated inflammatory disorders such as asthma, COPD, rhinitis and allergies and atopic dermatitis [0069]. Bamias et al., discloses that Type 2 (Th2) immune responses play important roles in intestinal immunity by contributing to the maintenance of mucosal homeostasis, conferring protection against helminthic inflection, but also participating in pro-inflammatory pathways in chronic intestinal inflammatory disorders, including inflammatory bowel disease (IBD-digestive system) (see abstract). The specification of the instant invention and the claim 43 disclose that  bind IL-11 and thereby directly inhibit the formation on cells of a multimeric receptor complex [0058]. This meets the limitation of claim 22. The reference discloses an antagonists of IL-11 or IL-11Rα may also include agents that specifically inhibit expression of IL-11 or IL-11R, for example antisense polynucleotides (oligo nucleotides) that specifically recognize a polynucleotide encoding IL-11 or the IL-11 receptor, interfering RNA that disrupt expression of IL-11 or the IL-11 receptor or ribozymes that specifically recognize a polynucleotide encoding IL-11 or the IL-11 receptor [0057]. This meets the limitation of claim 27. It is disclosed that the invention contemplates a method for the treatment of a Th2-mediated disorder in a subject said method comprising administering to said subject an amount of an anti-IL-11 antibody or anti-IL-11Rα antibody effective to inhibit IL-11 signaling [0107]. This meets the limitation of claim 26. Therefore, claims 19-23, 26, 27and 42-44 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baca et al., (USPG No. 20090202533).
Response to Arguments 
Applicant contends that as amended claim 19 is drawn to a method for inhibiting the activity of smooth muscle cells (SMCs) in a subject in need thereof, wherein the 
Applicant’s arguments have been fully considered but are not found to be persuasive because the reference teaches treating inflammatory disorders. IBD is an inflammatory disorder which is also a SMC mediated disorder (claim 43: specification, p.46, line 40). Therefore, the rejection of record is maintained.
Conclusion
9. No claims are allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892.  The examiner can normally be reached on M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645